       Case 5:20-cv-05799-LHK Document 334 Filed 10/12/20 Page 1 of 5




[Case 5:20-cv-05799-LHK] Concern re: ACO 3280
PublicumTech ROBLOX <pubtechrblx@gmail.com>
Mon 10/12/2020 8:02 AM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.

To the Chambers of Judge L. H. Koh:

I apologize for the use of my gaming email address, but I must maintain my anonymity for
fear of retaliation.

I am an enumerator in San Francisco, CA, and I recently heard about the Injunction.
Currently, my zone does not have many cases and many Enumerators are at risk of
termination. However, given that my zone is diverse in multiple ways, I know some of the
closed cases could actually be somewhat reattempted. Also, I believe Enumerators are being
terminated which could constitute a violation of the Injunction since current Enumerators
like me can not be terminated due to lack of work. See screenshots below.

Thank you for hearing the case.

Respectfully,
AL, Enumerator
ACO 3280 - San Francisco
Case 5:20-cv-05799-LHK Document 334 Filed 10/12/20 Page 2 of 5
Case 5:20-cv-05799-LHK Document 334 Filed 10/12/20 Page 3 of 5
Case 5:20-cv-05799-LHK Document 334 Filed 10/12/20 Page 4 of 5
Case 5:20-cv-05799-LHK Document 334 Filed 10/12/20 Page 5 of 5
